tcmemo_2007_192 united_states tax_court said jumaa petitioner v commissioner of internal revenue respondent docket no 14842-06l filed date said jumaa pro_se lisa k hunter for respondent memorandum opinion chiechi judge this case is before the court on respon- dent’s motion for summary_judgment respondent’s motion we shall grant respondent’s motion background the record establishes and or the parties do not dispute the following petitioner resided in ottumwa iowa at the time he filed the petition in this case petitioner did not timely file a federal_income_tax tax_return for his taxable_year on date respondent mailed to petitioner at his last_known_address a notice_of_deficiency with respect to his taxable_year in that notice respondent determined the following deficiency in and additions to the tax of petitioner year deficiency dollar_figure additions to tax sec_6651 dollar_figure sec_6651 dollar_figure sec_6654 dollar_figure petitioner did not file a petition with the court with respect to the notice_of_deficiency relating to his taxable_year on date respondent assessed petitioner’s tax as well as additions to tax and interest as provided by law for his taxable_year we shall refer to any such unpaid assessed amounts as well as interest as provided by law accrued after date as petitioner’s unpaid liability for on date respondent issued to petitioner the notice_and_demand for payment required by sec_6303 with respect to petitioner’s unpaid liability for 1all section references are to the internal_revenue_code in effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure on date respondent issued to petitioner a notice_of_intent_to_levy and notice of your right to a hearing notice_of_intent_to_levy with respect to his taxable_year on date in response to the notice_of_intent_to_levy petitioner mailed to respondent form request for a collection_due_process_hearing petitioner’s form and requested a hearing with respondent’s appeals_office appeals_office petitioner’s form stated the amount of tax is totally exaggerated i’ll explain other reason later on date a settlement officer with the appeals_office settlement officer sent a letter to petitioner date letter with respect to petitioner’s form that letter stated in pertinent part i have scheduled a telephone conference call for you on date pincite 00a m this call will be your cdp hearing please call me at at the date and time indicated above if this time is not convenient for you or you would prefer your cdp hearing to be held by face-to face conference at the appeals_office closest to your cur- rent residence or if you are a business the appeals_office closest to your business address or by corre- spondence please let me know within fourteen days from the date of this letter regarding the liability you are raising the return was prepared by the service when you failed to file your return as required a statutory_notice_of_deficiency would have been issued which would have given you a prior opportunity to contest the liability therefore sec_6330 a statutory bar against contesting the liability in the context of a collection_due_process_hearing maybe applicable if you are interested in audit_reconsideration please follow procedures outlined in the enclosed publication and send that information to the address indicated your collection_due_process_hearing will consist of a discussion on collection alternatives only for me to consider alternative collection methods such as an installment_agreement or offer_in_compromise you must provide any items listed below in addition you must have filed all federal tax returns due a completed collection information statement form 433-a for individuals and or form 433-b for businesses signed tax_return s for the following tax periods our records indicate they have not been filed type of tax period or periods proof of estimated_tax payments for the pe- riod s listed below please send me the items above within days from the date of this letter i cannot consider collection alternatives in your hearing without the information requested above i am enclosing the applicable forms and a return envelope for your convenience repro- duced literally petitioner did not respond to the settlement officer’s date letter or provide any of the information requested in that letter on date the settlement officer held a telephonic appeals_office hearing hearing with petitioner during that hearing petitioner claimed that his liability for his taxable_year was incorrect because according to petitioner he made some money in the stock market and later lost everything petitioner provided no documents or specific information to establish his claim during the hearing that his liability for his taxable_year was incorrect during the hearing petitioner indicated that he did not recall whether he received a notice_of_deficiency relating to his taxable_year petitioner further stated that he was unable to pay petitioner’s unpaid liability for petitioner acknowledged during the hearing that he had not filed tax returns and indicated that he might need profes- sional help during the hearing the settlement officer reminded petitioner that no collection alternatives were available because he had not filed his delinquent tax returns and did not submit the financial information that the settlement officer requested in the date letter the settlement officer advised petitioner during the hearing that she intended to issue a notice_of_determination with respect to petitioner’s unpaid liability for on date the appeals_office issued to petitioner a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination that notice stated in pertinent part summary of determination after discussion of the notice_of_intent_to_levy during a phone conference with the taxpayer review of the compliance case file master_file records and any information submitted by the taxpayer a determination was made to sustain the notice_of_intent_to_levy the taxpayer has not filed returns for and and did not submit the requested financial information in order to be eligible for a collection alternative therefore the tax- payer’s case is being returned to the compliance func- tion for the appropriate action an attachment to the notice_of_determination stated in pertinent part summary and recommendation after discussion of the notice_of_intent_to_levy during a phone conference with the taxpayer review of the compliance case file master_file records and any information submitted by the taxpayer a determination was made to sustain the notice_of_intent_to_levy the taxpayer has not filed returns for and and did not submit the requested financial information in order to be eligible for a collection alternative therefore the tax- payer’s case is being returned to the compliance func- tion for the appropriate action brief background the taxpayer failed to file the tax_return for as required the return was subsequently prepared by substitute for return processing the notice_of_intent_to_levy was issued date form request for hearing was received by the service timely on date discussion and analysi sec_1 verification of legal and procedural requirements based on review of the compliance file and computer records all requirements of applicable law regulation or administrative procedure appear to have been met the liabilities were assessed notice_and_demand made liability remains unpaid the notice_of_intent_to_levy was issued this settlement officer has had no previous non-cdp contact with the taxpayer periods being considered and is not aware of any previous compliance contact the compliance function followed all legal and proce- dural requirements and the actions taken or proposed were appropriate under the circumstances issues raised by the taxpayer the issue the taxpayer raised in writing stated in part the amount of tax is totally exaggerated i’ll explain other reasons later appeals issued an appointment letter on date offering a face to face conference and scheduling a phone conference pincite 00a m on date if a face to face was not preferred the letter also requested form 433a collection information statement for wage earners and self employed form sec_1040 returns for years and and proof of sufficient income_tax withholdings or estimated_tax payments for current tax_year ending the infor- mation was to be provided within days from the date of the letter the letter also advised the taxpayer that the issue of the liability maybe precluded under sec_6330 due to the services records showing a notice of defi- ciency having been issued and should have been re- ceived this notice would have provided a prior oppor- tunity for consideration of the liability the tax- payer was provided with publication which provides instructions for audit_reconsideration during the conference the taxpayer could not remember if he had received the notice_of_deficiency or not he advised that he resided pincite millicent way apt shreveport la from to which is during the time the notice_of_deficiency was issued the taxpayer called as scheduled for the conference he wanted to know what he could do to settle the ac- count referred him to the page of the appointment letter which explained collection alternatives and what is required in order for him to be eligible the taxpayer had no specific reason for not having filed returns and no financial information was submitted therefore the taxpayer was not eligible for a collec- tion alternative the taxpayer raised the issue of the liability to the extent mentioned above there were no other issues raised by the taxpayer balancing of need for efficient collection with taxpayer concern that the collection action be no more intrusive than necessary the issuance of the notice_of_intent_to_levy is sus- tained although less intrusive alternatives such as offers and installment agreements exist the taxpayer’s failure_to_file all returns and submit requested financial infor- mation balance against them and so while more intru- sive the government’s proposed levy action is appro- priate and the action is sustained reproduced liter- ally in reviewing respondent’s examination file with respect to petitioner’s taxable_year respondent’s counsel discovered that that file shows that the notice_of_deficiency with respect to petitioner’s taxable_year that respondent mailed to petitioner at his last_known_address was returned to respondent by the u s postal service because it was unclaimed discussion the court may grant summary_judgment where there is no genuine issue of material fact and a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir although respondent issued a notice_of_deficiency to peti- tioner with respect to his taxable_year and although peti- tioner did not file a petition with the court with respect to that notice respondent acknowledges in respondent’s motion that a review of respondent’s examination file with respect to peti- tioner’s taxable_year shows that that notice was returned to respondent as unclaimed according to respondent it appears that petitioner did not receive the notice_of_deficiency for the year accordingly he may challenge the underlying liabil- ity in light of respondent’s concession that petitioner did not receive the notice_of_deficiency that respondent issued to him for his taxable_year we conclude that petitioner may challenge the existence or the amount of petitioner’s liability for that year see sec_6330 where as is the case here the validity of the underlying tax_liability is properly placed at issue the court will review the determination of the commissioner of internal revenue on a de novo basis 114_tc_604 sec_6330 provides b underlying liability --the person may also raise at the hearing under sec_6330 challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability emphasis added as directed by the court petitioner filed a response to respondent’s motion that response stated this letter is in response to the motion filed for summary_judgment i would respectfully ask that this judgment not be granted to the respondent as i am currently in the process of addressing all the concerns and the requested documents asked by the respondent reproduced literally petitioner filed petitioner’s response to respondent’s motion over six months ago the court has given petitioner ample time to establish his claim that respondent’s motion should not be granted he has failed to do so based upon our examination of the entire record before us we conclude that petitioner has failed to show that there are genuine issues of material fact regarding the questions raised in respondent’s motion on that record we find that petitioner has failed to show error in the determinations that respondent made in the notice_of_deficiency that respondent issued to him for his taxable_year on the record before us we find that the determinations in the notice_of_determination with respect to petitioner’s taxable_year should be sustained on that 3the petition that petitioner filed in this case also is unhelpful to petitioner’s position the only issue that petitioner appears to raise in the petition in this case is the underlying tax_liability for his taxable_year however petitioner fails to allege any specific error in the petition relating to the determinations that respondent made in the notice_of_deficiency that respondent issued to him with respect to that year record we shall grant respondent’s motion to reflect the foregoing an order granting respondent’s motion and decision for respondent will be entered
